
	

114 HRES 320 IH: Expressing the sense of Congress that a grateful Nation honors and salutes Sons and Daughters in Touch on its 25th anniversary that is being celebrated on Father’s Day, 2015, at the Vietnam Veterans Memorial in Washington, the District of Columbia.
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 320
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Ms. Hahn (for herself, Mr. McGovern, Ms. Esty, and Mr. Jones) submitted the following resolution; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of Congress that a grateful Nation honors and salutes Sons and Daughters in
			 Touch on its 25th anniversary that is being celebrated on Father’s Day,
			 2015, at the Vietnam Veterans Memorial in Washington, the District of
			 Columbia.
	
	
 Whereas Sons and Daughters in Touch will celebrate its 25th anniversary with a weekend of remembrance in Washington, the District of Columbia, which will culminate with a Father’s Day ceremony at the Vietnam Veterans Memorial;
 Whereas Sons and Daughters in Touch is an organization representing an estimated 20,000 United States children whose fathers were lost in the Vietnam war;
 Whereas before the establishment of Sons and Daughters in Touch in 1990, there was no organization to unite and support those who lost their fathers in Southeast Asia;
 Whereas during the anniversary celebration, the United States of America Vietnam War Commemoration will recognize Gold Star sons and daughters for their service and sacrifice;
 Whereas the service and sacrifice of those who died or remain missing as a result of the war in Southeast Asia and the families and children they left behind deserve recognition and honor;
 Whereas their fathers served in every branch of the United States Armed Forces, at every rank, and in every battle of the most contentious war in United States history;
 Whereas their fathers are now remembered on every panel across the span of the Vietnam Veterans Memorial in Washington, the District of Columbia;
 Whereas an unprecedented bond between these Gold Star sons and daughters and the Nation’s Vietnam veterans demonstrates a lasting commitment to honor those who fought in the Vietnam War;
 Whereas Sons and Daughters in Touch is committed to furthering the legacy of the Vietnam Veterans Memorial and the establishment of the Education Center at the Wall to be constructed there;
 Whereas Sons and Daughters in Touch is to be commended for its resiliency in confronting this painful childhood loss as its works with TAPS and similar organizations to assist America's youngest Gold Star children;
 Whereas Sons and Daughters in Touch actively supports the fullest possible accounting for our missing and unaccounted-for servicemen and civilians, and it stands in support of the families seeking answers about their loved ones, as well as efforts of the United States to obtain them;
 Whereas the members of Sons and Daughters in Touch are now grown, living in every State, and contributing to the diverse fabric of the United States;
 Whereas many of these children followed their fathers in to military service, often rising to the highest ranks in the United States Armed Forces;
 Whereas today, after Gold Star Mothers and American Gold Star Wives, Sons and Daughters in Touch is the oldest Gold Star family organization in the United States;
 Whereas Sons and Daughters in Touch continues to fulfill its mission of locating, uniting, and supporting America’s Gold Star sons and daughters from the Vietnam war;
 Whereas representatives from all Gold Star families, including from Vietnam, Korea, World War II, and from the United States more recent conflicts, will participate in the 25th anniversary celebration;
 Whereas the United States youngest Gold Star children have lost fathers and mothers who served in support of Operation Enduring Freedom and Operation Iraqi Freedom;
 Whereas Sons and Daughters in Touch is working with other Gold Star family organizations to set an example, and explain what life holds for the youngest Gold Star children;
 Whereas Sons and Daughters in Touch serves as an example to current and future generations of Gold Star families as they bear the painful burden resulting from selfless sacrifices made by their fathers and mothers in wartime service to the Nation, and Sons and Daughter in Touch serves as an example to all nations affected by war; and
 Whereas Sons and Daughters in Touch will celebrate its 25th anniversary, on Father’s Day, 2015, at the Vietnam Veterans Memorial in Washington, the District of Columbia: Now, therefore, be it
	
 That the House of Representatives— (1)honors and salutes Sons and Daughters in Touch on its 25th anniversary that is being celebrated at the Vietnam Veterans Memorial in Washington, the District of Columbia; and
 (2)expresses gratitude for the service and sacrifice of their fathers who were members of the United States Armed Forces and served in the Vietnam war.
			
